Citation Nr: 0940036	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  04-42 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung condition, 
claimed as due to asbestos exposure.


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The Veteran had active service from September 1962 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In a December 2006 decision, the Board affirmed the RO's 
denial of service connection for a lung condition.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).

In April 2008, in response to a joint remand, the Court 
issued an order vacating the part of the Board's decision 
that denied service connection for a lung condition and 
remanding the case to the Board for compliance with 
instructions in the Joint Motion.

In September 2008, the Veteran requested that the record be 
held open for an additional 90 days in order for him to 
submit additional evidence.  The undersigned Veterans Law 
Judge granted the Veteran's motion to hold the case in 
abeyance for 90 days for submission of additional evidence.  
That time has expired, and no evidence has been received.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he developed a lung condition 
secondary to asbestos exposure while serving aboard ships in 
the Navy. 

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases. McGinty v. Brown, 4 Vet. 
App. 428, 432-33 (1993).  In 1988, VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (October 3, 1997) (hereinafter 
"M21-1").  Also, an opinion by VA's Office of General Counsel 
discussed the development of asbestos claims. VAOPGCPREC 4- 
00.  The Court has held that applicable criteria provide no 
presumption of service connection for asbestos exposure 
claims.  See Dyment v. West, 13 Vet. App. 141, 145 (1999) 
(holding that M21-1 does not create a presumption of exposure 
to asbestos solely from shipboard service).

The M21-1 guidelines provide that VA must determine whether 
military records demonstrate evidence of exposure to asbestos 
in service and whether there is pre- or post-service evidence 
of asbestos exposure.  Then, VA must determine the 
relationship between the claimed diseases and such asbestos 
exposure, keeping in mind latency and exposure information 
provided in M21-1, Part VI, Par. 7.21(b). This information 
provides that the latency period varies from 10 to 45 years 
between first exposure and development of the disease.  The 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).

VA recognizes that inhalation of asbestos fibers can produce 
fibrosis and tumors. The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer and 
cancers of the gastrointestinal tract.  See Veterans Benefits 
Administration Manual M21-1, part VI, paragraph 7.21(a)(1).

In the Joint Motion, the parties indicated that the Board 
should specifically address the issue of whether the Veteran 
was exposed to asbestos during service.  Personnel records 
show that the Veteran served aboard Naval vessels as a 
mechanic.  Given the circumstances of the Veteran's service 
onboard ships and his service occupation as a mechanic, the 
Board finds that there is credible evidence of in-service 
asbestos exposure.   

The Joint Remand noted that the Veteran has not been afforded 
a VA examination.   The duty to assist requires VA to provide 
a medical examination or obtain a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C. § 5103A(d)(1) (West 2002).  An 
examination or medical opinion is required when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service or 
during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

The record contains competent evidence of a current 
disability.  Post-service medical records reflect various 
diagnoses, including viral upper respiratory infection 
symptomatology, a clinical history of restrictive pulmonary 
function and chronic cough.    

Therefore, as noted in the Joint Motion, under McLendon, a VA 
examination is necessary to determine whether any of the 
Veteran's current lung disabilities may be associated with 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
pulmonary examination.  The claims file 
should be made available to the examiner 
for review, and the examiner should 
indicate in the examination report that 
such a review was conducted.  

2.  The examiner is asked to diagnose any 
current lung disability.  The examiner is 
asked to provide an opinion regarding 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
any lung disability that is currently 
present, began during service or is 
causally linked to any incident of 
service, to include exposure to asbestos 
while serving aboard Navy ships?  The 
examiner should provide a detailed 
rationale, with references to the record, 
for the opinion 

3.  Thereafter, the claim for service 
connection for a lung condition should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
should be afforded an opportunity to 
respond.  The case should then be returned 
to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


